                Case 1:20-cv-03833-KPF Document 21-3 Filed 08/12/20 Page 1 of 2


Lakota, Michael

From:                          Honey Joy Andres (DHL US) <honey_joy.andres@dhl.com>
Sent:                          Monday, July 20, 2020 4:39 PM
To:                            Romeu-Matta, Xavier
Cc:                            US CS Documents; Angelica Arroyo (DHL US)
Subject:                       [EXTERNAL] DHL Waybill Number 4707250866



Hello Xavier,

Good day!

I am following up with you about your shipment with waybill number 4707250866. We do apologize for the
late follow up. Please be advise that as per our station in Denmark, the shipment has been delivered without a
signature as our courier were avoiding physical contact due to Covid‐19. However, the person who received
the shipment identified themselves to be a CASPER MULLER.

We do apologize for the inconvenience and appreciate your patience in allowing us to resolve this issue on
your shipment. I will now go ahead and close our file with no further action. Should you have any questions or
inquiries, you can contact us at 877‐297‐6031.

Thank you for choosing DHL Express.

Best Regards,

Honey Andres
Customer Care Research Specialist

DHL Express, USA
1910 W Rio Salado Pkwy
Tempe, AZ 85281
USA

Main: +1‐(877)‐297‐6031
Fax: +1‐480‐366‐6911

www.dhl‐usa.com




                                                      1
                        Case 1:20-cv-03833-KPF Document 21-3 Filed 08/12/20 Page 2 of 2




This message is from DHL and may contain confidential business information. It is intended solely for the use of the individual to whom it is addressed. If
you are not the intended recipient please contact the sender and delete this message and any attachment from your system. Unauthorized publication,
use, dissemination, forwarding, printing or copying of this E-Mail and its attachments is strictly prohibited.

GOGREEN- Climate Protection with DHL
Please consider your environmental responsibility before printing this E-Mail.



CONFIDENTIALITY NOTICE: This message is from DHL and may contain confidential business information. It is intended solely
for the use of the individual to whom it is addressed. If you are not the intended recipient please contact the sender and delete this
message and any attachment from your system. Unauthorized publication, use, dissemination, forwarding, printing or copying of this
E-Mail and its attachments is strictly prohibited.




                                                                                 2
